Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)16-18, 20, 24-26, 28-30, 32 and 33 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Learning to Read Chest X-Rays: Recurrent Neural Cascade Model for Automated Image Annotation to Shin et al., hereinafter, “Shin”.
Claim 16. (New) A method of querying a trained memory network performed by one or more processors, the method comprising: Shin [Abstract] teaches we present a deep learning model to efficiently detect a disease from an image and annotate its contexts (e.g., location, severity and the affected organs). We employ a publicly available radiology dataset of chest x-rays and their reports, and use its image annotations to mine disease names to train convolutional neural networks (CNNs).

generating a first set of embeddings from an image received at a first neural network; Shin [Figure 3], [7. Recurrent Cascade Model for Image Labeling with Joint Image/Text Context]

Shin [6. Annotation Generation with RNN] We use recurrent neural networks (RNNs) to learn the annotation sequence given input image CNN embeddings.

Shin [6.2. Training]

generating a second set of embeddings from a document received at a second neural network, wherein each of the image and the document are associated with a medical patient; Shin [Figure 3], Shin [6.3. Sampling]

applying the first set of embeddings and the second set of embeddings as input across the trained memory network, the memory network including a key-value memory and including multiple different diagnosis embeddings, the key-value memory including memory-slots each according to a key embedding and a value embedding; Shin [6.1. Recurrent Neural Network Implementations]

generating weights for the multiple different diagnosis embeddings based on a correlation between the first set of embeddings and the second set of embeddings, and the key embeddings and the value embeddings; Shin [Abstract] teaches we introduce a novel approach to use the weights of the already trained pair of CNN/RNN on the domain-specific image/text dataset, to infer the joint image/text contexts for composite image labeling.

and providing a patient diagnosis for the medical patient at least based on the generated weights for the multiple different diagnosis embeddings.  Shin [Figure 1]

Shin [Abstract] teaches we present a deep learning model to efficiently detect a disease from an image and annotate its contexts (e.g., location, severity and the affected organs)… Recurrent neural networks (RNNs) are then trained to describe the contexts of a detected disease, based on the deep CNN features. 

Claim 17. (New) The method of claim 16, wherein applying the first set of embeddings and the second set of embeddings as input across the trained memory network comprises iteratively updating an input embedding based on key embeddings and value embeddings of memory-slots of the key-value memory to obtain the correlation between the first set of embeddings and the second set of embeddings, and the key embeddings and the value embeddings.  Shin [Figure 3], [7. Recurrent Cascade Model for Image Labeling with Joint Image/Text Context]

Claim 18. (New) The method of claim 17, wherein updating the input embedding based on key embeddings and value embeddings of memory-slots of the key-value memory comprises determining a weight of a value embedding of a memory-slot, said weight measuring a similarity of a key embedding of the memory-slot to the input embedding, and computing an updated input embedding based on the weight and the value embedding.  Shin [Abstract] teaches we introduce a novel approach to use the weights of the already trained pair of CNN/RNN on the domain-specific image/text dataset, to infer the joint image/text contexts for composite image labeling.

Shin [6.4. Evaluation] teaches we evaluate the annotation generation on the BLEU [47] score averaged over all of the images and their annotations in the training, validation, and test set. BLEU scores is a metric measuring a modified form of precision to compare n-gram words of generated and reference sentences. The BLEU scores evaluated are provided in Table 4. The BLEUN scores are evaluated for cases with ≥ N words in the annotations, using the implementation of [4].

Shin [7.1. Evaluation]

Claim 20. (New) The method of claim 17, wherein generating a weight for a diagnosis embedding comprises applying a sigmoid function to the iteratively updated input embedding and the diagnosis embedding.  Shin [equation 13]

Claim 24. (New) The method of claim 16, wherein generating the second set of embeddings includes generating an input value embedding from a section heading of the document, and generating input key embeddings from content that is separate from the section heading of the document.  Shin [Figure 6]

Claim 25. (New) The method of claim 16, wherein key embeddings and data embeddings of the key-value memory are generated at least in part based on medical data from a medical- related website or a database for assisting clinicians with determining patient diagnoses. Shin [Introduction] teaches In this work, we demonstrate how to automatically annotate chest x-rays with diseases along with describing the contexts of a disease, e.g., location, severity, and the affected organs. A publicly available radiology dataset is exploited which contains chest x-ray images and reports published on the Web as a part of the OpenI [2] open source literature and biomedical image collections. An example of a chest x-ray image, report, and annotations available on OpenI is shown in Figure 1… in analogy to the previous works using ImageNet-trained CNN features for image encoding and RNNs to generate image captions, we first train CNN models with one disease label per chest x-ray inferred from image annotations, e.g., “calcified granuloma”, or “cardiomegaly”. However, such single disease labels do not fully account for the context of a disease. For instance, “calcified granuloma in right upper lobe” would be labeled the same as the “small calcified granuloma in left lung base” or “multiple calcified granuloma”.

Shin [3. Dataset] teaches we use a publicly available radiology dataset of chest xrays and reports that is a subset of the OpenI [2] open source literature and biomedical image collections. It contains 3,955 radiology reports from the Indiana Network for Patient Care, and 7,470 associated chest x-rays from the hospitals’ picture archiving systems. The entire dataset has been fully anonymized via an aggressive anonymization scheme, which achieved 100% precision in de-identification. However, a few findings have been rendered uninterpretable. More details about the dataset and the anonymization procedure can be found in [11], and an example case of the dataset is shown in Figure 1.

Claim 26. (New) The method of claim 16, wherein key embeddings and data embeddings of the key-value network are generated at least in part from a medical image with a corresponding textual description. Shin [Introduction] teaches Yet, learning from medical image text reports and generating annotations that describe diseases and their contexts have been very limited. Nonetheless, providing a description of a medical image’s content similar to a radiologist would describe could have a great impact. A person can better understand a disease in an image if it is presented with its context, e.g., where the disease is, how severe it is, and which organ is affected. Furthermore, a large collection of medical images can be automatically annotated with the disease context and the images can be retrieved based on their context, with queries such as “find me images with pulmonary disease in the upper right lobe”… in analogy to the previous works using ImageNet-trained CNN features for image encoding and RNNs to generate image captions, we first train CNN models with one disease label per chest x-ray inferred from image annotations, e.g., “calcified granuloma”, or “cardiomegaly”. However, such single disease labels do not fully account for the context of a disease. For instance, “calcified granuloma in right upper lobe” would be labeled the same as the “small calcified granuloma in left lung base” or “multiple calcified granuloma”.

Shin [2. Related Work] teaches detecting diseases from x-rays was demonstrated in [3, 45, 29], classifying chest x-ray image views in [63], and segmenting body parts in chest x-rays and computed tomography in [5, 21]. However, learning image contexts from text and re-generating image descriptions similar to what a human would describe have not yet been studied. To the best of our knowledge, this is the first study mining from a radiology image and report dataset, not only to classify and detect images but also to describe their context.

Claim 28. (New) The method of claim 16, wherein the first neural network is a convolutional neural network. Shin [Figure 3]

Shin [Introduction] teaches in analogy to the previous works using ImageNet-trained CNN features for image encoding and RNNs to generate image captions, we first train CNN models with one disease label per chest x-ray inferred from image annotations, e.g., “calcified granuloma”, or “cardiomegaly”. However, such single disease labels do not fully account for the context of a disease. For instance, “calcified granuloma in right upper lobe” would be labeled the same as the “small calcified granuloma in left lung base” or “multiple calcified granuloma”.

Claim 29. (New) It differs from claim 16 in that it is a computing device performing the method of claim 16. Therefore claim 29 has been analyzed and reviewed in the same way as claim 16. See the above analysis. 

Claim 30. (New) It differs from claim 16 in that it is a non-transitory computer-readable medium configured to store instructions for querying a trained memory network that, when executed by one or more processors, cause the one or more processors to perform steps of that method of claim 16. Therefore claim 30 has been analyzed and reviewed in the same way as claim 16. See the above analysis.

Claim 32. (New) It differs from claim 24 in that it is a non-transitory computer-readable medium configured to store instructions for querying a trained memory network that, when executed by one or more processors, cause the one or more processors to perform steps of that method of claim 24. Therefore claim 32 has been analyzed and reviewed in the same way as claim 24. See the above analysis.

Claim 33. (New) It differs from claim 26 in that it is a non-transitory computer-readable medium configured to store instructions for querying a trained memory network that, when executed by one or more processors, cause the one or more processors to perform steps of that method of claim 26. Therefore claim 33 has been analyzed and reviewed in the same way as claim 26. See the above analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Learning to Read Chest X-Rays: Recurrent Neural Cascade Model for Automated Image Annotation to Shin et al., hereinafter, “Shin” in view of Latent Feature Representation with Stacked Auto-encoder for AD/MCI Diagnosis to Suk et al., hereinafter, “Suk”.
Claim 19. (New) While Shin is silent on claim 19, Suk, in the same field of using a neural network to analyze medical images, teaches wherein determining the weight of a value embedding of a memory-slot comprises calculating the weight using a multi-layer feedforward neural network. Suk [page 845] teaches with regard to training parameters of the weight matrices and the biases in the deep network of our SAE model, a straightforward way is to apply back-propagation with the gradient-based optimization technique starting from random initialization taking the deep network as a conventional multi-layer neural network.

Suk [page 851-852] teaches It is also important for the interpretation of the trained weights and the latent feature representations. We can regard the trained weights as filters that can find different types of relations among the inputs. For example, each hidden unit in the first hidden layer captures a different representation via the non-linear transformation of the weighted linear combination of the input low-level…
Thus at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shin with Suk [Abstract] to build a robust model in AD/MCI classification, with high diagnostic accuracy.

Claim 21. (New) Suk also teaches wherein the memory network includes weights that are based at least in part on an amount of attention given to a portion of medical data from which the key embeddings and the value embeddings were generated. Suk [page 851-852] teaches It is also important for the interpretation of the trained weights and the latent feature representations. We can regard the trained weights as filters that can find different types of relations among the inputs. For example, each hidden unit in the first hidden layer captures a different representation via the non-linear transformation of the weighted linear combination of the input low-level…

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable Learning to Read Chest X-Rays: Recurrent Neural Cascade Model for Automated Image Annotation to Shin et al., hereinafter, “Shin” in view of US 2015/0112224 A1 to Super.
Claim 22. (New) While Shin is silent on claim 22, Super, in the same field of measuring attention by the way of eye movement, teaches wherein the amount of attention given to a portion of medical data comprises data indicating an electronic health record that a clinician accessed when making a diagnosis.  Super [0002] teaches during this period of stable gaze (or eye fixation), visual information at the fovea is processed in more detail. The fovea is a small centre area of the human retina and has a very high visual acuity. It covers a few degrees of visual angle. So to get a clear view of the world, the brain must turn the eyes so that the image of the object of regard falls on the fovea. Eye movements are thus very important for visual perception. For that reason, eye fixations (duration, location, frequency, repetition, etc.) are considered to tell how important and attended regions are for the subject.

Super [0028] teaches when browsing or reading text, the eye movements can be recorded e.g. via a suitable webcam (acting as an eye tracker) and eye convergence may be calculated. When eye convergence starts to increase, attention state is increased. 

Thus at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shin with Super [0002] to understand how eye movements are very important for visual perception. For that reason, eye fixations (duration, location, frequency, repetition, etc.) are considered to tell how important and attended regions are for the subject.

Claim 23. (New) Super further teaches, wherein the amount of attention corresponds to attention data that is based on an amount of eye movement exhibited by a user accessing the medical data. Super [0002] teaches during this period of stable gaze (or eye fixation), visual information at the fovea is processed in more detail. The fovea is a small centre area of the human retina and has a very high visual acuity. It covers a few degrees of visual angle. So to get a clear view of the world, the brain must turn the eyes so that the image of the object of regard falls on the fovea. Eye movements are thus very important for visual perception. For that reason, eye fixations (duration, location, frequency, repetition, etc.) are considered to tell how important and attended regions are for the subject.

Super [0028] teaches when browsing or reading text, the eye movements can be recorded e.g. via a suitable webcam (acting as an eye tracker) and eye convergence may be calculated. When eye convergence starts to increase, attention state is increased. 

Claim 31. (New) It differs from claim 23 in that it is a non-transitory computer-readable medium configured to store instructions for querying a trained memory network that, when executed by one or more processors, cause the one or more processors to perform steps of that method of claim 23. Therefore claim 31 has been analyzed and reviewed in the same way as claim 23. See the above analysis.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Learning to Read Chest X-Rays: Recurrent Neural Cascade Model for Automated Image Annotation to Shin et al., hereinafter, “Shin” in view of US 2017/0372475 A1 to Gulsun et al., hereinafter, “Gulsun”.
Claim 27. (New) Shin along with Gulsun, in the same field of using a neural network to analyze medical images, teaches wherein the second neural network is a bi- directional recurrent neural network, Gulsun [0009] teaches FIG. 3A illustrates a recurrent neural network (RNN) architecture using a bi-directional long short-term memory (LSTM) and a convolutional neural network (CNN) for vessel abnormality detection according to an embodiment of the present invention;

Gulsun  [0010] teaches FIG. 3B illustrates the RNN architecture of FIG. 3A with a detailed depiction of the operation of the bi-directional LSTM layer., [0037]

and the document corresponds to an electronic health record. Shin [2. Related Work] 

Gulsun, also teaches an electronic health record [0018] teaches a digital image is often composed of digital representations of one or more objects (or shapes). The digital representation of an object is often described herein in terms of identifying and manipulating the objects. Such manipulations are virtual manipulations accomplished in the memory or other circuitry/hardware of a computer system. Accordingly, is to be understood that embodiments of the present invention may be performed within a computer system using data stored within the computer system.

Thus at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Shin with Gulsun [0018] to achieve automated vascular disease detection and characterization in medical images using recurrent neural networks. Furthermore to give a visual understanding of the vascular disease detection method and a method for classifying medical images using recurrent neural networks. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661